Exhibit 10.1


FIRST AMENDMENT
TO THE
SYMETRA FINANCIAL CORPORATION
EXECUTIVE SEVERANCE PAY PLAN


WHEREAS, Symetra Financial Corporation, a Delaware corporation (the “Company”),
Sumitomo Life Insurance Company, a mutual company (sougo kaisha) organized under
the laws of Japan (“Sumitomo”) and SLIC Financial Corporation, a Delaware
corporation and wholly-owned subsidiary of Sumitomo, are parties to an Agreement
and Plan of Merger, dated as of August 11, 2015 (the “Merger Agreement”);


WHEREAS, the Company maintains the Symetra Financial Corporation Executive
Severance Plan, which was adopted effective March 5, 2013 (the “Plan”);


WHEREAS, under Section 6.6(a) of the Plan, the Company has the right to amend,
terminate or partially terminate the Plan at any time and for any reason in
accordance with the procedures set forth in Section 6.6(b) of the Plan;


WHEREAS, the Merger Agreement and the Company Disclosure Letter thereunder
permit the Company to amend the Plan to prohibit the amendment or termination of
the Plan during the 24-month period following the Effective Time (as defined in
the Merger Agreement);


WHEREAS,  Sumitomo has previously agreed either under the Merger Agreement and
the Company Disclosure Letter thereunder or subsequent to the execution of the
Merger Agreement that, in the case of certain key executives of the Company who
participate in the Plan and who entered into a letter agreement, dated August
10, 2015, with Sumitomo in connection with the execution of the Merger Agreement
or a letter agreement, dated September 23, 2015, with the Company (each such
executive, a “Specified Participant” and each such letter, a “Letter
Agreement”), the definition of “Constructive Termination” under the Plan shall
conform to the terms of the Letter Agreements; and


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”)  administers the Plan and has determined that it is in
the best interests of the Company to (A) amend the Plan as permitted under the
Merger Agreement and the Company Disclosure Letter thereunder or by Sumitomo
subsequent to execution of the Merger Agreement and (B) with respect to a
Specified Participant, interpret the Plan in a manner that, to the extent that
there is an inconsistency between the Plan and the applicable Letter Agreement,
the terms of such Letter Agreement shall control.


NOW, THEREFORE, effective as of and subject to the consummation of the
transactions contemplated under the Merger Agreement:



A. The Plan is amended in the following respects:

 
 

--------------------------------------------------------------------------------


 
1.    The following definitions shall be added to Article I, and the definitions
thereunder shall be re-numbered accordingly:


““Board” means the board of directors of the Company.


“Effective Time” means time of consummation of the transactions contemplated
under the Merger Agreement.


“Letter Agreement” means the letter agreement entered into by a Specified
Participant and (x) Sumitomo, dated August 10, 2015 or (y) the Company, dated
September 23, 2015.


“Merger Agreement” means the Agreement and Plan of Merger, dated as of August
11, 2015, by and among the Company, Sumitomo and SLIC Financial Corporation, a
Delaware corporation and wholly-owned subsidiary of Sumitomo.


 “Specified Participant” means a Participant who entered into a Letter Agreement
and is designated as (x) an “Executive” in the Merger Agreement or (y) a
“Specified Employee” by the Compensation Committee in the resolutions dated on
or about January 25, 2016.


“Sumitomo” means Sumitomo Life Insurance Company, a mutual company (sougo
kaisha) organized under the laws of Japan.”


2.    The first sentence of Section 1.9, which contains the definition of
“Constructive Termination”, shall be replaced with the following:


““Constructive Termination” means a termination of employment with the Company
and its Affiliates at the initiative of the Participant that the Participant
declares, by prior written notice delivered to the secretary of the Company, to
be a constructive termination by the Company or an Affiliate and which follows
(i) a material decrease in his/her salary, (ii) a material diminution in the
authority, duties or responsibilities of his/her position as a result of which
the Participant determines in good faith that he/she cannot continue to carry
out his/her job in substantially the same manner as it was intended to be
carried out immediately before such diminution or (iii) in the case of a
Specified Participant, following the Effective Time, Sumitomo or the Company
failing to pay or provide the Specified Participant  with the compensation and
benefits set forth in the Letter Agreement or otherwise committing a breach of
the Letter Agreement (which remains uncured after written notice and a
reasonable opportunity to cure is afforded).  Notwithstanding anything herein to
the contrary, no Specified Participant shall be permitted to claim “Constructive
Termination” resulting from the transactions contemplated by the Merger
Agreement and/or any changes to the Specified Participant’s compensation,
benefits or reporting relationships that are contemplated under the Letter
Agreement and occur within ninety (90) days following the Effective Time.”
 
 

--------------------------------------------------------------------------------


 
3.    Section 6.6 shall be amended by adding the following subsection (c) to the
end thereof:


“(c)            Effective Time
For the period of 24 months immediately following the Effective Time, the
Company may not amend, terminate or partially terminate the Plan.”



B. In the case of a Specified Participant, to the extent that there is an
inconsistency between the Plan and the applicable Letter Agreement, the terms of
such Letter Agreement shall control.




C. Except as expressly modified hereby, the terms and provisions of the Plan
shall remain in full force and effect.



*******
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned officer certifies that the Compensation
Committee of the Company’s Board of Directors has approved this amendment to the
Plan in all material respects.
 

  SYMETRA FINANCIAL CORPORATION          
 
By:
/s/ Christine A. Katzmar Holmes       Christine A. Katzmar Holmes       Senior
Vice President          


 

--------------------------------------------------------------------------------